FAIRCHILD, Circuit Judge,
concurring.
I join in the court’s opinion except as to Part III.
The district court properly dismissed the Indianapolis Police Department and the City of Indianapolis as defendants because of plaintiff’s failure to offer evidence showing that Blake was acting pursuant to any policy or custom of the city or department when his gun discharged. Regardless of whether naming Blake in his official capacity as a defendant would serve to plead an action against the department or city, as suggested by Monell v. Department of Social Services, 436 U.S. 658, 690 n.55, 98 S.Ct. 2018, 2035 n.55, 56 L.Ed.2d 611 (1976), in this case naming Blake in his official capacity is surplusage and meaningless because the city and department were also named as defendants. Because the dismissal of the city and department were proper, the dismissal of Blake in his official capacity had no additional effect and was not improper.